

115 HR 4203 EAS: Combat Online Predators Act
U.S. House of Representatives
2018-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionH.R. 4203In the Senate of the United States,December 22, 2018.Amendment:That the bill from the House of Representatives (H.R. 4203) entitled An Act to amend title 18, United States Code, with regard to stalking., do pass with the followingStrike all after the enacting clause and insert the following:1.Short titleThis Act may be cited as the Combat Online Predators Act.2.Enhanced penalty for stalkers of children(a)In generalChapter 110A of title 18, United States Code, is amended by inserting after section 2261A the following:2261B.Enhanced penalty for stalkers of children(a)In generalExcept as provided in subsection (b), if the victim of an offense under section 2261A is under the age of 18 years, the maximum imprisonment for the offense is 5 years greater than the maximum term of imprisonment otherwise provided for that offense in section 2261.(b)LimitationSubsection (a) shall not apply to a person who violates section 2261A if—(1)the person is subject to a sentence under section 2261(b)(5); and(2)(A)the person is under the age of 18 at the time the offense occurred; or(B)the victim of the offense is not less than 15 nor more than 17 years of age and not more than 3 years younger than the person who committed the offense at the time the offense occurred..(b)Clerical amendmentThe table of sections at the beginning of chapter 110A of title 18, United States Code, is amended by inserting after the item relating to section 2261A the following new item:2261B. Enhanced penalty for stalkers of children..(c)Conforming amendmentSection 2261A of title 18, United States Code, is amended by striking section 2261(b) of this title and inserting section 2261(b) or section 2262B, as the case may be.3.Report on best practices regarding enforcement of anti-stalking lawsNot later than 1 year after the date of the enactment of this Act, the Attorney General shall submit a report to Congress, which shall—(1)include an evaluation of Federal, tribal, State, and local efforts to enforce laws relating to stalking; and(2)identify and describe those elements of such efforts that constitute the best practices for the enforcement of such laws.Secretary